Citation Nr: 0513515	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  97-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right chest shell fragment wound (SFW) residuals including 
pneumothorax residuals, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case has previously been remanded by the Board for 
additional development.  That development having been 
completed, the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  The veteran's right chest shell fragment wound (SFW) 
residuals including pneumothorax residuals are manifested by 
no more than moderate muscle damage affecting Muscle Group 
XXI.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
chest shell fragment wound (SFW) residuals including 
pneumothorax residuals, involving Muscle Group XXI are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5321 
(1996 and 2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Statement of the Case (SOC) dated in October 1996, and 
the Supplemental Statements of the Case (SSOCs) dated in May 
1997, July 2002 and November 2004 advised the veteran of the 
laws and regulations pertaining to his claim.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  The veteran was 
specifically informed that his claim for an increased rating 
for right chest SFW residuals including pneumothorax 
residuals was being denied because there was no evidence 
establishing that his disability met the criteria for a 
higher rating.  The SOC and SSOCs made it clear to the 
veteran that in order to prevail on his claims, he needed to 
present evidence that his disability met the criteria for a 
higher rating.  The RO sent a letter dated in July 2004 that 
informed the veteran about the VCAA and that told the veteran 
what evidence the RO would obtain and what he needed to do.  
This letter asked the veteran to provide any evidence he had.  
The RO obtained service medical records, private medical 
records, VA treatment records, and provided the veteran with 
multiple VA examinations.  The veteran has not indicated that 
there is any other evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in 1996.  Thereafter, the claim was denied in a 
rating decision dated in October 1996.  The RO sent a letter 
related to the VCAA and the duty to assist to the veteran in 
July 2004.  This notifications were well after the October 
1996 rating decision.  Only after that rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  There is no basis in this case for concluding that 
harmful error occurs simply because the claimant received 
VCAA notice after an initial adverse adjudication.

Further, pursuant to the Board's decision to remand this 
claim for additional development, the RO did, in fact, 
conduct a de novo review of the claims.  See, SSOC issued to 
the veteran in November 2004.  In reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See, 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  



II.  Entitlement to increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

Pursuant to 38 C.F.R. § 4.56 (2004), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intramuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intramuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  Id.  

Injuries to muscle group XXI are rated as follows: slight 
injury of the thoracic muscle group (0 percent); moderate 
injury of the thoracic muscle group (10 percent); and severe 
or moderately severe injury of the thoracic muscle group (20 
percent).  38 C.F.R. § 4.73, Diagnostic Code 5321 (2004).  

The Board notes that the claim on appeal was filed in 1996.  
Effective on July 3, 1997, new regulations became effective 
with respect to the criteria to be considered in muscle 
injury cases.  62 Fed. Reg. 30,235, 30,238 (June 3, 1997).  
These regulatory changes were intended to be organization, 
rather than substantive, in nature.  See generally, 62 Fed. 
Reg. At 30,328.  Essentially, the changes included repeal of 
38 C.F.R. §§ 4.72 and 4.47-4.54, which provided general 
guidance in rating muscle injuries, with reorganization of 
the principles and concepts therein to 38 C.F.R. §§ 4.55 and 
4.56.  Not withstanding VA's stated intent, the Board must 
look closely at the regulatory changes to determine whether 
any of the revisions are more favorable in application to the 
veteran.  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See, 
VAOPGCPREC 7-03 (2003).  Therefore, adjudication of the claim 
for an increased evaluation for residuals of a SFW to the 
right chest must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

Under the old rating criteria injuries to muscle group XXI 
are rated as follows: slight injury of the thoracic muscle 
group (0 percent); moderate injury of the thoracic muscle 
group (10 percent); and severe or moderately severe injury of 
the thoracic muscle group (20 percent).  38 C.F.R. § 4.73, 
Diagnostic Code 5321 (1996).  

Under the old criteria, a muscle disability was classified as 
moderately severe when there was a through-and-through or 
deep penetrating would by high-velocity missile of small size 
or large missile of low velocity, with debridement, prolonged 
infection, or sloughing of soft parts, intramuscular 
cicatrisation.  To be moderately severe, history and 
complaint would include service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound of severe grade, 
and consistent complaints of symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep up 
with work requirements was to be considered, if present.  
Objective findings would include relatively large entrance 
and (if present) exit scars indicating the track of the 
missile through important muscle groups, with moderate loss 
of deep fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance as compared with the 
sound side.  Tests of strength and endurance of muscle groups 
involved (compared with sound side) would give positive 
evidence of marked or moderate severe loss.  38 C.F.R. 
§ 4.56(a) (1996).

A disability was classified as severe when there was a deep 
penetrating wound due to high velocity missile, or explosive 
effect of high velocity missile, or a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intramuscular binding and 
cicatrisation.  The history and complaint were to include 
cardinal signs and symptoms of muscle disability worse than 
those shown for moderately severe muscle injuries, but in an 
aggravated form.  Objective findings were to show extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  An x-ray may show minute multiple scattered foreign 
bodies.  Palpation would show moderate or extensive loss of 
deep fascia or of muscle substance.  Soft or flabby muscles 
are in the wound area.  The muscles to not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration was not present, 
but a diminished excitability to faradic current compared 
with the sound side may be present.  Visible or measured 
atrophy may or may not be present.  Adaptive contraction of 
opposing groups of muscles, if present, indicates severity.  
Adhesion of the scar to one of the long bones, scapula, 
pelvic bones, sacrum, or vertebrae, with epithelial sealing 
over the bone without true skin covering, in an area where 
bone is normally protected by muscle, indicates the severe 
type.  Atrophy of muscle groups not included in the track of 
the missile, particularly in the trapezius and serratus 
wounds in the shoulder girdle (traumatic muscular dystrophy), 
and induration and atrophy of an entire muscle following 
simple piercing of a projectile (progressing sclerosing 
myositis), may be included in the severe group if there is 
sufficient evidence of severe disability.  38 C.F.R. § 4.56 
(d) (1996).

In addition to the criteria above, the regulations contained 
guidance in 38 C.F.R. § 4.72 regarding the evaluation of 
rating muscle injuries.  This provision read, in its 
entirety, as follows:

In rating disability from injuries of the 
musculoskeletal system, attention is to be 
given first to the deeper structure injured, 
bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle 
damage from the missile, established severe 
muscle injury, and there may be additional 
disability from malunion of bone, ankylosis, 
etc.  The location of foreign bodies may 
establish the extent of penetration and 
consequent damage.  It may not be too readily 
assumed that only one muscle or group of 
muscles is damaged.  A through and thorough 
injury, with muscle damage, is always at least 
a moderate injury for each group of muscles 
damaged.  This section is to be taken as 
establishing entitlement to a rating of severe 
grade when there is history of compound 
comminuted fracture and definite muscle or 
tendon damage from the missile.  There are 
locations, as in the wrist or over the tibia, 
where muscle damage might be minimal or damage 
to tendons repaired by suture, and in such 
cases requirements for severe ratings are not 
necessarily met.

The veteran was injured in the chest by a mine explosion in 
service.  The veteran's service medical records confirm 
hospitalization from May 10, 1970 to July 29, 1970 for 
injuries to the chest with resultant right hemopneumothorax.  
The entrance wound was well-healed.  He was initially granted 
service connection for right chest SFW residuals including 
pneumothorax residuals, involving Muscle Group XXI in 1971 
and was assigned a 10 percent disability rating.  The veteran 
filed a claim in 1996 seeking a higher rating.  

The veteran's most recent VA examinations were in February 
2003 and August 2004.  The Board will primarily rely on the 
most recent evidence while also reviewing the older VA 
examination reports and service medical records.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The February 2003 VA examination report indicates the veteran 
has no significant impairment due to his injury.  The 
examiner noted that the veteran had no chest symptomatology.  
Specifically, there was no indication of dyspnea, cough, 
sputum production, hematemesis, wheezing, or chest pain.   
The veteran was employed in construction or operated a paper 
machine.  The examiner noted that a 1999 pulmonary function 
test was normal and a 1999 chest x-ray was suggestive of mild 
emphysema with some scarring over the right upper lobe, 
without evidence of active disease.  On examination, the 
veteran was able to expand his chest normally and without 
difficulty.  The examiner indicated that there was no 
clinical evidence of pulmonary impairment as a result of a 
shell fragment chest wound from 1970.  

The veteran underwent a follow-up orthopedic VA examination 
in February 2003.  The examination revealed a 2 centimeter 
round scar in the presternal area of the mid and lower one-
third junction. There was no tenderness, no scar and no signs 
of any shrapnel or muscle wounds in the posterior chest.  The 
veteran had full strength of the shoulder and pectoralis 
musculature.  There was no atrophy of the posterior thoracic 
musculature or the chest musculature.  The veteran had full 
strength in his upper extremities.  There was no evidence of 
any weakened movement.  The veteran did complain of 
occasional pain and stiffness.  There was no evidence of any 
interference with activities of daily life.  The examiner 
noted that there did not seem to be any major muscle groups 
involved at this time.

The veteran underwent pulmonary and muscle examinations in 
August 2004.  The veteran reported that since his injury he 
has had very few if any symptoms.  He has had no shortness of 
breath, no hemoptysis, no chest pain, and no sputum 
production.  He was a chronic smoker.  A January 2004 chest 
x-ray revealed that the lung fields were clear of any 
pulmonic infiltrates, atelectasis, or CHS.  The veteran did 
have flattening of the hemidiaphragms with an increase in the 
retrosternal airspace.  The impression was consistent with 
chronic obstructive pulmonary disease, which was consistent 
with tobacco use and with no evidence of compromise based on 
his 1970 injury.  During the muscle examination, the veteran 
complained of occasional soreness in his chest, but the 
veteran indicated this was only of minimal impairment and did 
not stop him from doing any of his activities.  There was no 
muscle weakness or tenderness noted.  There was no excess 
fatigability or incoordination noted.

The VA treatment notes and earlier VA examinations are 
consistent with the findings from the 2003 and 2004 VA 
examinations.

Applying the rating criteria to the facts in the case, the 
Board finds that a rating in excess of 10 percent for the 
residuals of right chest SFW including pneumothorax 
residuals, involving Muscle Group XXI is not warranted under 
either the old or the new rating criteria.  The veteran has 
some mild soreness, but it does not interfere with daily 
activities or cause any loss of function.  The veteran was 
injured by a penetrating missile, but there is no tissue 
loss, no adhesions, and no tendon, bone, joint, or nerve 
damage associated with the injury.  The muscle strength and 
coordination is normal.  Pulmonary function tests and chest 
x-rays are normal with respect to the missile injury.  The 
Board finds that this constitutes not more than moderate 
muscle injury as defined in 38 C.F.R. § 4.56.  There is no 
evidence to support a higher evaluation of moderately severe 
injury.  There is no evidence of prolonged infection, no 
sloughing of soft parts, and no intramuscular scarring.  The 
injury does not include any loss of deep fascia, loss of 
muscle substance, or loss of normal firm resistance of 
muscles compared with sound side.  While service records do 
show a prolonged period of treatment, current findings are 
minimal.  The Board's findings are the same with respect to 
both the old and the new rating criteria.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left leg.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of 
soreness, but he indicated the soreness did not prevent any 
activities and there is no evidence of weakness, excess 
fatigability, incoordination or other loss of function due to 
pain.  The August 2004 VA examination found no evidence of 
additional limitation caused by pain, fatigue, weakness, or 
lack of endurance following repeated use.  The Board finds, 
therefore, that the limitation of function due to pain, 
weakness, and easy fatigability do not more closely 
approximate the criteria for a disability rating in excess of 
the current 10 percent.  38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2002), DeLuca, 8 Vet. App. 202.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds that a disability 
rating in excess of 10 percent for the right chest shell 
fragment wound (SFW) residuals including pneumothorax 
residuals, involving Muscle Group XXI is not warranted.


ORDER

Entitlement to an increased evaluation for right SFW 
residuals including pneumothorax residuals, involving Muscle 
Group XXI, currently rated as 10 percent disabling, is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


